Citation Nr: 0505245	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1960 to July 1967.  This claim is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Offices in Portland, Oregon.  In March 2004 the 
Board remanded this matter for additional development of the 
evidence and to satisfy due process considerations.


FINDING OF FACT

The veteran is not shown to have a dental disorder that is a 
residual of dental trauma in service (other than teeth #'s 14 
and 16 which are already service connected for treatment 
purposes).


CONCLUSION OF LAW

Service connection for residuals of dental trauma is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  
Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why 
service connection was denied in the July 2002 rating 
decision and in a May 2003 statement of the case (SOC).  A 
December 2001 letter (prior to the rating appealed), while 
not specifically mentioning "VCAA," informed the veteran 
what evidence was needed to establish service connection, and 
of his and VA's respective responsibilities in claims 
development.  The letter advised the veteran that he could 
take up to one year to submit additional evidence in support 
of his claim.  A May 2003 SOC also outlined pertinent VCAA 
provisions.  A March 2004 letter provided additional notice 
of the mandates of the VCAA.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

As to notice content, the March 2004 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  The May 2003 SOC, at page 
three, advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claim.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has attempted, 
albeit unsuccessfully, to obtain treatment records, which 
according to the veteran, included 1969 to 1980 dental 
records from the 97th General Field Hospital.  The Board 
finds that VA has exhausted all reasonable means of obtaining 
this particular evidence identified by the veteran.  
Therefore, no further assistance to the appellant in 
development of evidence is required.  The RO has obtained VA 
medical records of postservice treatment afforded the 
veteran.  He has been afforded a VA dental examination.  VA's 
duties to assist, including those mandated by the VCAA, are 
met.

Factual Basis

The veteran seeks service connection for residuals of dental-
trauma he sustained in an automobile accident in service in 
1964.  Notably, service connection (for treatment purposes) 
has already been established for teeth #'s 14 and 16 (See 
July 1969 dental rating sheet); presumably, the instant claim 
is for other pathology.  
As noted, attempts to secure 1969 to 1980 treatment records 
from the 97th General Field Hospital proved unsuccessful.  
Service medical records on file do show that the veteran was 
involved in an automobile accident in May 1964.  A line of 
duty determination report shows that he suffered a fractured 
maxilla as a result of the accident.  A June 1964 health 
record shows that teeth #'s 14 and 16 were missing.  A 
January 1967 examination report notes that teeth #'s 14, 15, 
and 16 were missing.  

The earliest VA medical record, dated in March 1969, shows 
that oral examination of the veteran revealed that teeth #'s 
14, 15, and 16 were missing.

On April 2002 VA dental examination, oral examination showed 
that several teeth, including teeth #'s 14 and 16, were 
missing.  Referenced as part of the report was the veteran's 
March 1964 motor vehicle accident at which time the veteran 
suffered multiple fractures of the upper and lower mandible.  
The examiner opined that from review of the veteran's service 
records he was unable to substantiate loss of teeth due to 
[in service] trauma.

In August 2003 the veteran submitted three color photographs 
which he claims were taken by 97th "General Hospital" 
personnel in Frankfort, Germany.  

A VA hospital letter, dated in November 1973 and received in 
July 2004, shows that the veteran was found to be entitled to 
VA dental care.  The letter does not mention the teeth for 
such care was to afforded.

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

The veteran has not sufficiently specified the dental 
disorder (i.e., symptoms or diagnosis(es)) he seeks to have 
service connected.  In January 2003 he indicated that he 
suffered dental trauma in service which "extended to several 
teeth requiring crowns and like treatment."  See VA Form 21-
4138.  There are three threshold requirements that must be 
met in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met, as various dental disorders (in addition to those 
already service-connected) are diagnosed.  See April 2002 VA 
dental examination.

The further two requirements necessary to establish service 
connection are:  Evidence of disease or injury in service and 
competent evidence of a nexus between the current disability 
and the disease or injury in service.  While the veteran 
asserts that color photographs he submitted show dental 
problems other than the two teeth already service connected 
for treatment purposes, as a layperson he is not competent to 
opine on medical matters such as dental/medical diagnosis or 
nexus between current dental disability and military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Review of 
the photographs does not reveal when and where they were 
taken.  While the veteran claims that additional treatment 
records from the 97th General Hospital may help substantiate 
his claim, such records are unobtainable.  

Additionally, and of particular note, on April 2002 VA dental 
examination the examiner opined that, following examination 
of the veteran and after review of the available medical 
records (to include the service medical records), he was 
unable to substantiate loss of teeth due to trauma.  
Furthermore, nothing in the record suggests a nexus between 
any current dental disability (for which service connection 
(for treatment purposes) has not already been established) 
and service.  There is no medical opinion which relates any 
current dental disability to service.  The veteran's 
representative suggested in December 2004 that a remand for a 
VA dental examination to determine whether there is a 
relationship between the veteran's dental trauma in 
Frankfort, Germany and his current dental problems is in 
order.  Such examination already took place (in April 2002), 
and the opinion generated does not support the veteran's 
claim.  

The preponderance of the evidence is against this claim; 
hence, it must be denied.  

ORDER

Service connection for residuals of dental trauma is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


